COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


MARY POWERS, n/k/a
 MARY POWERS EVANGELISTA
                                                 MEMORANDUM OPINION *
v.   Record No. 0249-97-2                            PER CURIAM
                                                   AUGUST 12, 1997
CHESTERFIELD-COLONIAL HEIGHTS
 DEPARTMENT OF SOCIAL SERVICES


           FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                    Herbert C. Gill, Jr., Judge
           (Scott D. Landry, on brief), for appellant.

           (Steven L. Micas, County Attorney; Michael S. J.
           Chernau, Assistant County Attorney, on brief), for
           appellee.



     Mary Powers (Powers), now known as Mary Powers Evangelista,

appeals the decision of the circuit court terminating her

residual parental rights to her children, Kevin, Laura, and

Barbara.   Powers contends that the trial court erred by

(1) finding that the Chesterfield-Colonial Heights Department of

Social Services (DSS) presented sufficient evidence to support a

finding pursuant to Code § 16.1-283(C)(2); and (2) finding that

DSS presented sufficient evidence that termination of her

parental rights was in the best interests of the children.       Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.    Accordingly, we summarily affirm

the decision of the trial court.   Rule 5A:27.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     "Code § 16.1-283 embodies '[t]he statutory scheme for the

. . . termination of residual parental rights in this

Commonwealth.'"   Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d
538, 540 (1995) (citation omitted).   "This 'scheme provides

detailed procedures designed to protect the rights of the parents

and their child,' balancing their interests while seeking to

preserve the family.   However, we have consistently held that

'[t]he child's best interest is the paramount concern.'"      Id.

(citations omitted).
          "In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests." The
          trial court's judgment, "when based on
          evidence heard ore tenus, will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it."


Logan v. Fairfax County Dep't of Human Dev., 13 Va. App. 123,

128, 409 S.E.2d 460, 463 (1991) (citations omitted).

                                 I.

     Powers contends that the trial court erred when it found

sufficient evidence that she had been unwilling or unable within

a reasonable period of time not exceeding twelve months to remedy

substantially the conditions which led to her children's foster

care placement, notwithstanding the reasonable and appropriate

efforts of rehabilitative agencies.   See Code § 16.1-283(C)(2).

The record, however, demonstrates that, at the time they were

placed in foster care, two of the three children displayed

inappropriate sexual activity.   All of the children showed



                                 2
various symptoms of psychological and emotional distress related

to Powers' abuse and inappropriate parenting.    A home visit also

revealed that Powers' housekeeping skills were poor and that

roaches and flies were increasingly evident.

     Powers' compliance with the foster care plan was sporadic.

She did not cooperate with the intensive family services provided

through DSS, ultimately terminated as a result of Powers' poor

attitude.   She refused to acknowledge any fault in connection

with her children's placement into foster care.    She denied any

fault with regard to her sexual abuse of her daughter, despite

clear substantiation of the child's claims and Powers' subsequent

plea of guilty to sexual battery.
     The record demonstrates that DSS did make sufficient

reasonable and appropriate efforts to assist Powers, and that

those services failed largely because Powers did not acknowledge

any need for services and did not accept any responsibility for

her children's traumatized state.     The record therefore supports

the trial court's conclusion that DSS presented clear and

convincing evidence that Powers, without good cause and for a

period in excess of twelve months, was unwilling or unable to

substantially correct the conditions which led to the children's

foster care placement, notwithstanding the assistance of DSS.

                                II.

     DSS produced clear and convincing evidence in the trial

court that termination of Powers' parental rights was in the




                                 3
children's best interests.   When the family began receiving

services, the children showed signs of serious psychological

trauma.   One heard voices telling her to kill her sister; another

was masturbating, head banging, and suffering from enuresis.

Powers yelled at the children, threatening to hit or kill them,

and demonstrated few appropriate parenting skills.   Despite

receiving services, the family did not progress, as one child

tried to set the house on fire and another was acting out

sexually at school.
     According to the written statement of facts, the children

while in foster care
          continued in therapy with consistent
          improvements over time to the extent that
          they had finally worked through the major
          symptoms of trauma and were no longer in need
          of therapy. They were beginning to enjoy
          life as well-adjusted children.


After the children were brought under DSS' custody, two of the

children had a single contact with Powers.   Those two children

also expressed an interest in seeing Powers again, although none

of the children wanted to live with Powers and all expressed a

desire to be adopted.   The eldest child consistently indicated

she did not want to see Powers again.

     While Powers pled guilty to sexual battery of her eldest

child and served time in jail, she refused to acknowledge any

responsibility for the children's problems, and dismissed her own

failures as a parent.   Thus, there was no realistic expectation

that the children could be returned to Powers' care in the



                                 4
foreseeable future, if at all.   "It is clearly not in the best

interests of a child to spend a lengthy period of time waiting to

find out when, or even if, a parent will be capable of resuming

. . . responsibilities."   Kaywood v. Halifax County Dep't of

Social Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).

Therefore, we find no error in the trial court's determination

that it was in the best interests of the children to terminate

Powers' parental rights.
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                   Affirmed.




                                 5